Citation Nr: 0322714	
Decision Date: 09/04/03    Archive Date: 09/08/03	

DOCKET NO.  00-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to September 24, 1996, 
for the grant of a 100 percent evaluation for post-traumatic 
stress disorder with major depressive disorder and 
psychosomatic tension/vascular headaches.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, that granted a 100 percent 
evaluation for the veteran's service-connected psychiatric 
disorder, effective September 24, 1996.  (The veteran's 
claims file was subsequently transferred to the VARO in 
Muskogee, Oklahoma).  The veteran, who had active service 
from February 1964 to February 1971, expressed disagreement 
with the effective date assigned and appealed that decision 
to the BVA.  In May 1999, the Board returned the case to the 
RO for additional development and the case was subsequently 
returned to the Board.  

In a decision dated in May 2001, the Board affirmed the RO's 
denial of the benefit sought on appeal.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) and in an Order dated in 
April 2002, the Court vacated the Board's decision and 
returned the case to the Board for further appellate review.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

In this regard, while the May 2001 Board decision made 
reference to the VCAA, the record reflects that the veteran's 
claim has not been specifically adjudicated under the VCAA as 
the RO completed adjudication on the veteran's claim prior to 
the date of enactment of the VCAA.  As such, it does not 
appear that the veteran has been notified of the substance of 
the VCAA, including the division of responsibilities between 
the VA and the veteran in obtaining evidence needed to 
substantiate the veteran's claim.

With respect to the evidence necessary to substantiate the 
veteran's claim, the Court directed the Board to attempt to 
obtain records of psychiatric treatment the veteran received 
during 1996 from Suzanne M. Paulsen, M.D.  The veteran 
returned a signed authorization and consent to release 
information to the VA which stated that "submitting the same 
material would serve no purpose but to create more 
congestion."  The veteran also made reference to treatment at 
the VA Medical Center in Portland, Oregon.  

Nevertheless, treatment records from Dr. Paulsen are not 
associated with the claims file and the Court directed that 
those records be obtained.  Since the veteran returned a 
signed authorization, the Board believes that the RO should 
attempt to obtain those records.  In addition, the RO should 
request all treatment records pertaining to psychiatric 
treatment the veteran received from the VA Medical Center in 
Portland, Oregon.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to ensure due process and 
to comply with the Court's Order in the is case, it is the 
Board's decision that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:

1.  In addition to the development 
requested below, the RO should consider 
the veteran's claim under the VCAA.  In 
doing so, the RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notice to the veteran of the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the VA and the 
veteran in obtaining that evidence.  

2.  The RO should obtain all psychiatric 
treatment records pertaining to the 
veteran (outpatient and inpatient) from 
the VAMC in Portland, Oregon.  

3.  Utilizing the authorization and 
consent to release information contained 
in the claims file, the RO should 
complete the name, address and dates of 
treatment in the comments section of that 
form and request psychiatric treatment 
records dated in 1996 from Suzanne M. 
Paulsen, M.D., 775 S.W. 9th, Suite E, 
Newport, OR  97365.  Those records should 
be obtained and associated with the 
claims file.  

When the development requested has been completed, the case 
should again be reviewed on the basis of the additional 
evidence, and as indicated above, under the VCAA.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development, to ensure due process and to comply with the 
Court's order in this case, and the Board does not intimate 
any opinion as to the merit of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran unless he is notified.



____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




